Citation Nr: 1525883	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected ischemic heart disease is characterized by estimated workload greater than 5 METs but not greater than 10 METS resulting in dyspnea and fatigue with left ventricular function of 60 at the worst and no evidence of acute congestive heart failure. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned by the RO.  The November 2010 rating decision granted the Veteran's service connection claim for ischemic heart disease and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the November 2010 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The December 2013 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating arteriosclerotic heart disease (coronary artery disease), and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, two VA examination reports dated in August 2010 and July 2014 and lay statements from the Veteran.

The VA examination reports dated in August 2010 and July 2014 reflect that the examiners obtained an oral history of the Veteran's ischemic heart disease and evaluated the Veteran with respect to his service-connected disability.  The examiners documented in detail the findings of the physical examination and test results, the claimed symptoms and the effect those symptoms have on his occupational functioning.  It appears that the VA examiners did not review the claims file as part of the examinations.  In some instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2012).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the August 2010 and July 2014 VA examiners obtained a history of the Veteran's heart condition and evaluated his current symptoms.  The Board finds that the examiner was apprised of the relevant medical history of the Veteran as it pertains to his heart disability.  Based on the foregoing, the Board concludes that the examinations are adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently on appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's ischemic heart disease is currently rated as 30 percent disability under 38 C.F.R. § 4.104 Diagnostic Code 7005 (2014), which evaluates coronary artery disease.  Under Diagnostic Code 7005, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran was provided with a VA examination in August 2010.  The Veteran reported that he has had angina and several episodes of severe chest pain.  He denied shortness of breath, dizziness, syncope attacks, and fatigue.  Since his last angioplasty in 2003, the Veteran indicated that he has not had angina, shortness of breath or other symptoms.  The Veteran reported that the overall functional impairment was that he had to take many cardiac medications.  The examiner documented that the Veteran had a normal left ventricular size and mild left ventricular hypertrophy.  The systolic left ventricular function was normal with an ejection fraction of 60 percent.  The Veteran had stage 2 diastolic dysfunction, aortic sclerosis and enlarged left atrium.  The examiner determined that the Veteran's estimated METs level was 6.  He explained that the Veteran had the ability to walk level 4.5 to 5 miles per hour, play singles tennis and level hand lawn mowing.  

The Veteran underwent another VA examination in July 2014.  He reported experiencing chest pain weekly that would last approximately one minute.  The chest pain is relieved by rest or Nitroglycerin.  He also reported experiencing angina, shortness of breath and dizziness.  The Veteran has had three stents implanted to relieve angina and blockage.  He has had percutaneous coronary intervention (angioplasty) in 1998, 2003 and 2011.  The Veteran has not had congestive heart failure.  A July 2014 electrocardiogram was normal.  Chest x-rays revealed no acute pulmonary pathology or acute congestive heart failure.  Left ventricular ejection fraction was 62 percent.  The examiner conducted an interview-based Mets test and determined that the lowest activity level at which the Veteran reported symptoms of dyspnea and fatigue was with activities such as climbing stairs quickly, moderate bicycling, sawing wood or jogging.  He estimated a METs level greater than 7, but not greater than 10.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that a disability rating in excess of 30 percent is not warranted.  Specifically, there is no evidence of acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, the August 2010 VA examination reveals the Veteran had an estimated METS of 6 based on the Veteran experiencing dyspnea and fatigue  with activities such as climbing stairs quickly, moderate bicycling, sawing wood or jogging.  The July 2014 VA examiner determined that the Veteran's METS level was greater than 7, but not greater than 10.  The VA examinations and medical evidence of record reveals an ejection fraction greater than 50 percent.  Accordingly, the preponderance of the evidence shows that the symptoms of the Veteran's service-connected ischemic heart disease more closely approximate the current 30 percent disability rating.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's ischemic heart disease has not materially fluctuated during the course of the appeal to warrant a disability rating in excess of 30 percent.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The manifestations of the Veteran's ischemic heart disease are contemplated by the schedular criteria which provide criteria based upon episodes of congestive heart failure, X-rays, results of a stress test or interview-based METs estimates and findings on echocardiograms.  The evidence in this case does not show that the Veteran has manifestations of the heart disability, to include his reports of angina, chest pain, shortness of breath and dizzy spells, that are not contemplated by the rating criteria.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected ischemic heart disease is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


